MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                               Jul 30 2019, 7:27 am
court except for the purpose of establishing
                                                                            CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Alan K. Wilson                                            Curtis T. Hill, Jr.
Muncie, Indiana                                           Attorney General of Indiana
                                                          Benjamin J. Shoptaw
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

M.J.,                                                     July 30, 2019
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          19A-JV-215
        v.                                                Appeal from the
                                                          Delaware Circuit Court
State of Indiana,                                         The Honorable
Appellee-Petitioner.                                      Kimberly S. Dowling, Judge
                                                          The Honorable
                                                          Amanda Yonally, Magistrate
                                                          Trial Court Cause No.
                                                          18C02-1809-JD-116



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-215 | July 30, 2019                    Page 1 of 8
[1]   M.J. appeals his placement with the Indiana Department of Correction

      (“DOC”) following his admission to theft,1 which would be a Class A

      misdemeanor if committed by an adult. M.J. raises the following restated issue

      for our review: whether placement in DOC was an abuse of discretion because

      it prevents him from completing his HSE program and obtaining employment

      to support his newborn child.


[2]   We affirm.


                                      Facts and Procedural History
[3]   On August 8, 2018, M.J. was placed on Electronic House Arrest and was

      required to wear an electronic ankle bracelet as a result of a separate

      delinquency adjudication under a different cause number. Appellant’s App. Vol.

      II at 3. On August 14, 2018, M.J. cut off his ankle bracelet and broke the terms

      of his house arrest. Tr. Vol. I at 8.


[4]   On September 20, 2018, the State filed a delinquency petition alleging that M.J.

      committed escape, which would be a Level 6 felony if committed by an adult,

      and theft, which would be a Class A misdemeanor if committed by an adult due

      to M.J. cutting of his ankle bracelet. Appellant’s App. Vol. II at 2. At the

      October 9, 2018 initial hearing, M.J. admitted to committing theft as a Class A

      misdemeanor. Tr. Vol. I at 9. M.J. admitted that he knew he was not supposed




      1
          See Ind. Code § 35-43-4-2(a).


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-215 | July 30, 2019   Page 2 of 8
      to cut off his ankle bracelet or take it off of his person. Id. at 8. Count I, escape,

      was dismissed. Id. at 10.


[5]   On January 9, 2019, the juvenile court held a dispositional hearing. Tr. Vol. II

      at 2. At the hearing, Stacy Bell (“Bell”), M.J.’s probation officer, testified as to

      her recommendation that M.J. should be incarcerated in DOC. Id. at 7. Bell

      explained that commitment to DOC was necessary because M.J. had a low

      likelihood of appearing at subsequent proceedings, M.J. was a threat to himself

      and the community, and the likelihood was low that M.J. would accept

      treatment offered. Id. at 5. Bell also informed the juvenile court of M.J.’s

      criminal history, which included: a pending charge of illegal consumption as a

      Class C misdemeanor if committed by an adult; a delinquency adjudication for

      what would be robbery as a Level 3 felony if committed by an adult; the current

      case; and a pending case for battery as a Class A misdemeanor if committed by

      an adult. Id. at 6-7; Appellant’s App. Vol. II at 23, 28. Bell further explained that

      M.J. frequently ran away and remained a flight risk. Tr. Vol. II at 6; Appellant’s

      App. Vol. II at 40. She mentioned that on one occasion when M.J. ran away, he

      was driving and got in a serious car accident that resulted in his hospitalization.

      Tr. Vol. II at 6. Later, M.J. ran away again and wrecked his father’s truck. Id.

      at 7. Bell concluded that M.J. demonstrated “criminal thinking errors” and that

      commitment to DOC would rehabilitate these errors. Id.


[6]   The juvenile court issued its findings on January 11, 2019. Appellant’s App. Vol.

      II at 38-40. The court found that M.J. had “failed less restrictive attempts at

      intervention and continues to commit delinquent acts.” Id. at 40. The court
      Court of Appeals of Indiana | Memorandum Decision 19A-JV-215 | July 30, 2019   Page 3 of 8
      further found that M.J. engages in behavior that puts himself and his

      community at risk. Id. The juvenile court concluded that M.J. was “beyond

      rehabilitation within the community resources” and ordered that M.J. be

      committed to DOC. Id. M.J. now appeals his commitment to DOC.


                                      Discussion and Decision
[7]   In making this claim, M.J. argues that M.J.’s sentence is inappropriate under

      Indiana Appellate Rule 7(B) because placement with local detention was a

      more appropriate remedy and that placement with DOC will prevent him from

      completing his high school education, supporting his child, and securing a job.

      He also argues that the standard of review for this case is whether his sentence

      is inappropriate. M.J. is incorrect. The correct standard is whether the trial

      court abused its discretion. T.K.., 899 N.E.2d at 678. Because juvenile

      proceedings are civil in nature, Indiana Appellate Rule 7 does not apply to

      juvenile dispositions. T.K. v. State, 899 N.E.2d 686, 687-88 (Ind. Ct. App.

      2009). Furthermore, the commitment of a juvenile is not a sentence. Jordan v.

      State, 512 N.E.2d 407, 408 (Ind. Ct. App. 1987).


[8]   “A juvenile court is accorded ‘wide latitude’ and ‘great flexibility’ in its dealings

      with juveniles.” J.T. v. State, 111 N.E.3d 1019, 1026 (Ind. Ct. App. 2018)

      (citing J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct. App. 2008)). The choice of a

      specific disposition of a juvenile adjudicated as a delinquent child is a matter

      within the sound discretion of the juvenile court and will only be reversed if

      there has been an abuse of that discretion. Id. “The juvenile court’s discretion


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-215 | July 30, 2019   Page 4 of 8
       in determining a disposition is subject to the statutory considerations of the

       welfare of the child, the safety of the community, and the policy of favoring the

       least-harsh disposition.” Id. An abuse of discretion occurs when the juvenile

       court’s action is clearly erroneous and against the logic and effect of the facts

       and circumstances before it. Id.


[9]    The goal of the juvenile process is rehabilitation rather than punishment. Id.

       “‘Accordingly, juvenile courts have a variety of placement choices for juveniles

       who have delinquency problems, none of which are considered sentences.’” Id.

       (quoting R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010)). Indiana

       Code section 31-37-18-6(1)(A) states that “[i]f consistent with the safety of the

       community and the best interest of the child, the juvenile court shall enter a

       dispositional decree that is in the least restrictive (most family like) and most

       appropriate setting available.” “[T]he statute recognizes that in certain

       situations the best interest of the child is better served by a more restrictive

       placement.” J.S., 881 N.E.2d at 29 (citing K.A. v. State, 775 N.E.2d 382, 387

       (Ind. Ct. App. 2002), trans. denied). The law requires only that the disposition

       selected be the least restrictive disposition that is “consistent with the safety of

       the community and the best interest of the child.” J.T., 111 N.E.3d at 1026

       (citing D.S. v. State, 829 N.E.2d 1081, 1085 (Ind. Ct. App. 2005)).


[10]   This case arises from M.J.’s delinquent behavior while on house arrest for

       another adjudication. His delinquency record includes a pending charge of

       illegal consumption as a Class C misdemeanor if committed by an adult, an

       adjudication of robbery as a Level 3 felony if committed by an adult, the current

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-215 | July 30, 2019   Page 5 of 8
       case, and a pending charge of battery as a Class A misdemeanor if committed

       by an adult. Appellant’s App. Vol. II at 23, 28. M.J. has been afforded many

       rehabilitative programs: formal probation; home detention; outpatient

       counseling; family counseling; residential treatments; and drug screens. Id. at

       40. Despite these programs, M.J. frequently ran away from home and

       remained a flight risk and at a high risk to reoffend. Id. at 27-28.


[11]   M.J. argues that a placement at a local detention facility would have been more

       appropriate since Bell, his probation officer, conceded to local detention if the

       juvenile court did not place M.J. in DOC. However, even if a less restrictive

       alternative exists, the juvenile court is not obligated to choose that alternative.

       D.C. v. State, 935 N.E.2d 290, 292 (Ind. Ct. App. 2010) (“[T]he availability of a

       less restrictive alternative does not mean the juvenile court was required to

       order that placement.”), aff’d on trans., 958 N.E.2d 757 (Ind. 2011). Indiana

       Code section 31-37-18-6 states that the trial court is only required to consider

       the least restrictive placement if that placement comports with the safety needs

       of the community and the child’s best interests. See J.B. v. State, 849 N.E.2d

       714, 717-18 (Ind. Ct. App. 2006) (concluding that the trial court did not abuse

       its discretion when it committed the juvenile to the DOC because the less-

       restrictive placement suggested by him would have fallen short of meeting the

       community’s safety needs), trans. denied.


[12]   Here, the juvenile court found that M.J. was “beyond rehabilitation within the

       community resources.” Appellant’s App. Vol. II at 40. M.J. had participated in

       many less restrictive rehabilitation services, but none of these services

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-215 | July 30, 2019   Page 6 of 8
       rehabilitated M.J.’s delinquent behavior Even though placement in a local

       facility was available, it was within the juvenile court’s discretion to order

       placement in DOC because of M.J.’s failure to reform his delinquent behavior.

       M.J. remained a risk to himself and the safety of his community, and the

       juvenile court did not abuse its discretion.


[13]   M.J. further argues that placement in DOC will delay his completion of his

       HSE program and will prevent his ability to get a job. M.J. claims that he has a

       job and wants to support his newborn child. While we sympathize with M.J.’s

       desire to provide for his child, M.J. has exhausted his other options of

       rehabilitation. See D.S. v. State, 829 N.E.2d 1081, 1086 (Ind. Ct. App 2005)

       (holding that when a juvenile exhausts less restrictive rehabilitation efforts, the

       juvenile court does not abuse its discretion in committing the juvenile to DOC).

       M.J.’s commitment to DOC was the only remaining rehabilitative option; thus,

       it was not an abuse of discretion by the juvenile court to order commitment.


[14]   We conclude that the juvenile court did not abuse its discretion in ordering

       placement in DOC. M.J. had ample opportunities to reform his behavior, yet

       he remains a risk to himself and his community. M.J. has exhausted all less

       restrictive attempts of rehabilitation. Further, he is a flight risk and is at a high

       risk to reoffend. It was not an abuse of discretion by the juvenile court to order

       placement in DOC as that placement is consistent with the safety of the

       community and the best interests of M.J. See Ind. Code § 31-37-18-6(A).


[15]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-215 | July 30, 2019   Page 7 of 8
Vaidik, C.J., and Altice, J., concur.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-215 | July 30, 2019   Page 8 of 8